DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/22/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0207115 to Wondraczek in view of US Patent Application Publication 2017/0229747 to Jung et al.
With respect to claim 1, Wondraczek teaches a battery pack comprising: 
a battery cell 100 comprising a terminal surface on which an electrode terminal 150,155 is located, a bottom surface which is opposite the terminal surface, and a lateral surface which is between the terminal surface and the bottom surface; 
a top portion of the first and second carrier device 200 (a first tank) which faces the terminal surface of the battery cell 100; 
a side portion of the first and second carrier device 200 (a second tank) which extends from the top portion of the first and second carrier device 200 (the first tank) and faces the lateral surface of the battery cell 100; and 
a bottom portion of the first and second carrier device 200 (a third tank) which extends from the side portion of the first and second carrier device 200 (the second tank) and faces the bottom surface of the battery cell 100 (Wondraczek: Sections [0047] and [0064]; Figs. 1 and 7). 

Wondraczek further teaches channels 275,270 (cavities) in the side portion of the first and second carrier device 200 (the second tank), and the channels 275,270 (cavities) are filled with cooling medium and is fluidically isolated from an outside of the battery pack 100 (Wondraczek: Sections [0047] and [0064]; Figs. 1 and 7). 

Wondraczek discloses the claimed invention except for a cavity is defined in the first and second tanks to extend across the first and second tanks, and a flow path is defined in the third tank to receive a flow of a second cooling medium. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the channel 275 of Wondraczek to being rearranged and extended across the top portion of the first and second carrier device 200 (the first tank) and the side portion of the first and second carrier device 200 (the second tank) at the corner between the top portion of the first and second carrier device 200 (the first tank) and the side portion of the first and second carrier device 200 (the second tank), and the channel 270 of Wondraczek to be rearrange in the bottom portion of the first and second carrier device 200 (the third tank) against the bottom of the battery 100, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

	Wondraczek do not specifically teach a second cooling medium which is different from the first cooling medium.
	However, Jung et al. teach a thermal management device using a liquid working fluid and a gaseous working fluid for a battery in different flow paths (Jung et al.: Section [0008]; Fig.2). 
It would have been obvious as of the effective filing dated of the claimed invention to have modified Wondraczek with the concept of having two types of cooling medium in cooling system for a battery from Jung et al. with the motivation of having a means such the cooling efficiency and performance would be increased.

With respect to claim 2, Wondraczek discloses the claimed invention except for the cavity extends through a boundary region between the first and second tanks to allow a fluid to flow between the first and second tanks. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the cooling channel of Wondraczek to being rearranged and extended through a boundary region between the top portion of the first and second carrier device 200 (the first tank) and the side portion of the first and second carrier device 200 (the second tank) to allow a fluid to flow between the top portion of the first and second carrier device 200 (the first tank) and the side portion of the first and second carrier device 200 (the second tank), since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

With respect to claim 3, Wondraczek teaches the battery pack, wherein the channels 275 (the cavity of the first and second tanks) and the rearranged channels 270 (the flow path of the third tank) are isolated from each other in the first and second carrier device 200 (Wondraczek: Sections [0047] and [0064]; Figs. 1 and 7).

With respect to claim 4, Wondraczek teaches the battery pack, further comprising a spacing wall (a heat conduction block) between the rearranged channel 275 (the cavity of the first and second tanks) and the rearranged channel 270 (the flow path of the third tank) (Wondraczek: Sections [0047] and [0064]; Figs. 1 and 7).

With respect to claim 5, Wondraczek teaches the battery pack, wherein the spacing wall (the heat conduction block) is not provided with a space for storing a fluid (Wondraczek: Sections [0047] and [0064]; Figs. 1 and 7).

With respect to claim 6, with the teaching from Jung et al., Wondraczek teaches the battery pack, wherein an inlet of the rearranged channel 270 for introducing a coolant (the second cooling medium) and an outlet of the rearranged channel 270 for discharging the coolant (the second cooling medium) are defined in the bottom portion of the first and second carrier device 200 (the third tank) (Wondraczek: Sections [0047] and [0064]; Figs. 1 and 7).

With respect to claim 7, Wondraczek discloses the claimed invention except for an average flow speed of the first cooling medium is less than an average flow speed of the second cooling medium. The average flow speed of the cooling medium depends on the need of heat transfer, the type of the cooling medium and the size of the contact surface. It would have been obvious as of the effective filing dated of the claimed invention to have an average flow speed of the first cooling medium is less than an average flow speed of the second cooling medium, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

With respect to claim 8, Wondraczek discloses the claimed invention except for the first cooling medium has a heat capacity greater than a heat capacity of the second cooling medium.  The heat capacity of the cooling medium depends on the need of heat transfer, the flow rate of the cooling medium and the size of the contact surface. It would have been obvious as of the In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

With respect to claim 9, Wondraczek teaches the battery pack, wherein the top portion of the first and second carrier device 200 (the first tank) and the side portion of the first and second carrier device 200 (the second tank) are connected to each other through a top corner (a first bent portion) and extend in different directions from the top corner (the first bent portion) to respectively face the terminal surface and the lateral surface of the battery cell 100 (Wondraczek: Sections [0047] and [0064]; Figs. 1 and 7).

With respect to claim 10, Wondraczek teaches the battery pack, wherein the rearranged channel 275 (the cavity) extends through the top corner (the first bent portion) and fluidically connects the top portion of the first and second carrier device 200 (the first tank) and the side portion of the first and second carrier device 200 (the second tank) to each other (Wondraczek: Sections [0047] and [0064]; Figs. 1 and 7).

With respect to claim 11, Wondraczek teaches the battery pack, wherein the side portion of the first and second carrier device 200 (the second tank) and the bottom portion of the first and second carrier device 200 (the third tank) are connected to each other through a bottom corner (a second bent portion) and extend in different directions from the bottom corner (the second bent 

With respect to claim 12, Wondraczek teaches the battery pack, further comprising the spacing wall (a heat conduction block) between the arranged channel 275 (the cavity of the second tank) and the arranged channel 270 (the flow path of the third tank), wherein the spacing wall (the heat conduction block) comprises the bottom corner (the second bent portion) and extends across the bottom corner (the second bent portion) (Wondraczek: Sections [0047] and [0064]; Figs. 1 and 7).

With respect to claim 13, Wondraczek teaches the battery pack, wherein the top portion of the first and second carrier device 200 (the first tank) is located in a region outside a pair of electrode terminals (Wondraczek: Sections [0047] and [0064]; Figs. 1 and 7).

With respect to claim 14, Wondraczek does not teach the battery pack, wherein the cavity has a width which is uniform in the first tank and is nonuniform in the second tank. 
In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975). Changes in size, shape, and proportion of a known element have been 

With respect to claim 15, Wondraczek does not teach the battery pack, wherein the width of the cavity gradually decreases from an upper position of the second tank which is relatively close to the first tank toward a lower position of the second tank which is relatively close to the third tank. 
It would have been obvious as of the effective filing dated of the claimed invention to have the specific shape or structure of the cavity since it was known in the art that the cooling system is arranged according to the need of the heat transfer. In other words, the hotter a location the more in need in heat transfer, which means larger contact surfaces or high volume of coolant at the location.  

With respect to claim 16, Wondraczek does not teach the battery pack, wherein the second tank comprises an inner wall facing the lateral surface of the battery cell and an outer wall which is opposite the lateral surface of the battery cell, and a thickness of the second tank which is defined between the inner wall and the outer wall is constant from the upper position relatively close to the first tank to the lower position relatively close to the third tank. 
It would have been obvious as of the effective filing dated of the claimed invention to have the specific shape or structure of the cavity since it was known in the art that the cooling system is arranged according to the need of the heat transfer. In other words, the hotter a location the more in need in heat transfer, which means larger contact surfaces or high volume of coolant at the location.  

With respect to claim 17, Wondraczek does not teach the battery pack, wherein a first thickness defined between the cavity and the inner wall is constant from the upper position relatively close to the first tank to the lower position relatively close to the third tank, and a second thickness defined between the cavity and the outer wall gradually increases from the upper position relatively close to the first tank to the lower position relatively close to the third tank. 
It would have been obvious as of the effective filing dated of the claimed invention to have the specific shape or structure of the cavity since it was known in the art that the cooling system is arranged according to the need of the heat transfer. In other words, the hotter a location the more in need in heat transfer, which means larger contact surfaces or high volume of coolant at the location.  

With respect to claim 18, Wondraczek does not teach the battery pack, wherein the cavity of the second tank has a triangular cross-section with a hypotenuse which obliquely extends from a vertex located at the upper position relatively close to the first tank to a vertex located at the lower position relatively close to the third tank such that the width of the cavity gradually decreases from the upper position to the lower position. 
It would have been obvious as of the effective filing dated of the claimed invention to have the specific shape or structure of the cavity since it was known in the art that the cooling system is arranged according to the need of the heat transfer. In other words, the hotter a location the more in need in heat transfer, which means larger contact surfaces or high volume of coolant at the location.  

With respect to claim 19, Wondraczek teaches the battery pack, wherein the first and second carrier device 200 (the first to third tanks) extend as one part (Wondraczek: Sections [0047] and [0064]; Figs. 1 and 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Wen R Zeng, whose telephone number is (571) 272-6649.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 4:30 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Cano Milton, can be reached at (313) 446-4937. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the 
Sincerely,
/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        3/26/2022